DISSENT and CONCUR; Opinion Filed November 21, 2022




                                    S   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-00456-CV

                    IN THE INTEREST OF K.D.S.P., CHILD

                On Appeal from the 305th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. JC-20-00042

             CONCURRING AND DISSENTING OPINION
               Before Justices Schenck, Pedersen, III, and Smith
                         Opinion by Justice Schenck
      Parental termination cases necessarily involve constitutional rights. See In re

In re C.J.C., 603 S.W.3d 804, 811 (Tex. 2020) (citing Troxel v. Granville, 530 U.S.

57, 66 (2000) (plurality op.)). This case is no exception. It is because of these rights

that indigent parents have a right to be represented by counsel in proceedings

initiated by the State in both the trial court and on appeal. See TEX. FAM. CODE §§

107.013, 107.016(2); In re P.M., 520 S.W.3d 24, 27 (Tex. 2016) (holding right to

counsel under section 107.013 through exhaustion of appeals under section

107.016(2)(B) includes all proceedings in the supreme court).           We have also

recognized that in parental termination cases, the parents, just as defendants in

criminal cases are entitled to effective assistance of counsel. See In re M.S., 115
S.W.3d 534, 545, 550 (Tex. 2003) (holding parents have right to effective assistance

of counsel in cases involving termination of parental rights and directing use of

criminal standard) (citing Strickland v. Washington, 466 U.S. 668, 687 (1984)).

Because of these important rights, in my view, where the counsel provided to parents

to protect their fundamental rights fails to provide effective assistance of counsel, I

would conclude that we may consider whether that deficient performance affected

the outcome of the case, especially where that deficient performance affects our

ability to review the trial proceedings for the basic assurance that disruptions of

parental rights are based on the law and proof required under it.

      After reviewing the record on appeal, at least in the instance of Father’s

appeal, but for the deficient performance, I would conclude the result on appeal

would have been contrary to the judgment entered against him on the issue of

conservatorship, as there is no evidence to support the implied finding that

appointment of him as managing conservator would significantly impair K.D.S.P.’s

physical health or emotional development. I would then reach and sustain the

sufficiency issue he raised.

      Accordingly, I concur in the majority’s decision to affirm the portion of the

trial court’s order terminating the parental rights of Mother as to K.D.S.P., but I

dissent to affirming the remainder. Instead, I would reverse the remainder of the

trial court’s order, render judgment that Father be appointed sole managing

conservator of K.D.S.P., and remand the case to the trial court for further

                                         –2–
consideration of whether Foster Parents should be granted possessory

conservatorship of K.D.S.P.                Because the majority does not reach Father’s

sufficiency issues and because the majority instead affirms the trial court’s order as

to Father and Foster Parents, I dissent.1

                                             BACKGROUND2

        Father moved from Reynosa, Mexico, to Dallas, Texas, in 2017. Father

regularly called home to stay in touch with his wife and sons, as well as sent home




    1
      In addition to my concurrence in part and dissent in part to the judgment, I include this footnote to
express my objection to the reconstitution of this panel after the decision in this case. Our rules oblige the
court to determine at the outset whether a case will be decided by a panel or the en banc court and where
two or more justices “agree on the judgment[,]” the “panel opinion constitutes the court’s opinion, and the
court must render judgment in accordance with the panel opinion.” See TEX. R. APP. P. 41.1; id. 47.2
(requiring names of participating justices be noted on all written opinions or orders of court or panel of
court). After an opinion has circulated in an argued case, no other justice must join it, but at least two must
concur in the judgment. Id. 41.1. It is only where a panel member cannot “participate” in the decision may
a substitution take place. Id.

     Justice Osborne approved of the opinion and the judgment it dictates prior to her resignation, as did
another justice. She therefore participated. As the Clerk, not the justices, communicates the Court’s opinion
to the parties, there was in fact no further “participation” permitted, apart from the unrealized potential for
her to withdraw her assent to the judgment. Nevertheless, after Justice Osborne’s departure, a majority of
the Court voted to substitute other sitting justices or visiting justices on any case on which Justice Osborne
was originally assigned to the panel—regardless of whether she had participated or communicated her
approval of the judgment to the Clerk prior to her resignation. In this case, the substitution, while improper
in my view, does not alter the judgment and is disclosed to the parties.

    I have previously and broadly expressed my view that this Court’s practices concerning the assignment
and decision of cases do not comport with my understanding of the rules of procedure or the due process
rights of litigants to a decision derived by random processes. See, e.g., Steward Health Care Sys. LLC v.
Saidara, 633 S.W.3d 120, 153–154, 164 (Tex. App.—Dallas 2021, no pet.) (interpreting rule 41.1 to
provide that once two or more justices have agreed on judgment, case is “decided” and objecting to
substitution of new justice after original panel member participated in opinion and judgment not released
before expiration of original panel member’s term of office).
    2
     I do not fault the recitation of the facts in the majority opinion, but because I would conclude that the
evidence in this record would support a different outcome, I provide the background facts necessary for
context in this opinion.
                                                     –3–
money each week. That year, Father also met Mother, and by 2018, Father and

Mother had entered into a romantic relationship.

      Mother has been addicted to drugs since she was fourteen years old. Prior to

meeting Father, she used heroin while pregnant with her two children from a

previous relationship, and both children were born addicted to heroin. Both children

were removed due to that addiction and placed with paternal relatives.

      At his construction job, Father was offered and began using illegal drugs to

keep up with the work. Father and Mother continued to use illegal drugs until

Mother learned she was pregnant around September of 2019. Both parents agreed

to seek treatment, and Mother went to a methadone clinic. Both soon relapsed, but

each hid his or her drug use from the other.

      In December of 2019, K.D.S.P. was born two months prematurely and

addicted to heroin. The hospital reported the child’s addiction at birth to the

Department.    A few days after her birth, the Department filed a petition for

protection, conservatorship, and termination. Both parents submitted to drug testing

at the Department’s request. Mother and Father tested positive for illegal drugs. The

Department took custody of K.D.S.P. and subsequently placed her with Foster

Parents.

      Mother visited K.D.S.P. in the hospital, but she failed to appear at a hearing

two weeks after K.D.S.P.’s birth. The Department served her by publication.



                                        –4–
Mother also failed to appear at a supervised visit scheduled at the beginning of

February 2020. Mother did not file an answer until June 17, 2021.

      In January 2020, Father returned to Reynosa to enter drug–rehabilitation

treatment. Upon his release from treatment, Father worked with the Department’s

office in McAllen and the Mexican equivalent of the Department, DIF, to complete

the services. While K.D.S.P. remained in the care of Foster Parents, Mother did not

visit her, despite the fact that remote visits were offered to her. However, in June of

2020, Father began visiting K.D.S.P. via video calls and consistently visited her

throughout the pendency of this case.

      In October of 2020, the Department received a home study report from DIF

on Father and Stepmother, but the Department sent it to be translated from Spanish

to English.

      On January 13, 2021, Father filed his original answer, requesting a jury trial

and seeking return of K.D.S.P. to him, as well as lesser alternative forms of relief,

such as joint managing conservatorship and possessory conservatorship. During the

pendency of the case, Father requested and obtained continuances in order to

translate from Spanish to English the home study conducted by DIF and to allow

additional information requested by the Department to be gathered.

      On August 30, 2021, Foster Parents filed a petition to intervene in the

Department’s suit, seeking the termination of both Mother’s and Father’s parental

rights as to K.D.S.P.     Foster parents requested the Department be appointed

                                         –5–
managing conservator and alternatively that they be appointed joint managing

conservators. The Department declined to pursue termination of Father’s rights at

trial. And, as detailed below, a jury refused to terminate his rights.

        The case proceeded to trial before a jury, at which Mother, Father, Foster

Parents, and other witnesses testified. At the conclusion of the trial, the jury returned

a verdict, finding, among other things, it was in the best interest of K.D.S.P. for

Mother’s parental rights to terminated,3 for Father’s parental rights to not be

terminated,4 for Foster Parents to be appointed joint managing conservators, and for

Father to be appointed possessory conservator. The trial court signed an order

terminating Mother’s parental rights and appointing Foster Parents permanent joint

managing conservators and Father possessory managing conservator consistent with

the jury’s findings. That order also required Father’s possession be supervised and

included a finding that unsupervised access would endanger the physical health or

safety of K.D.S.P.

        Mother and Father filed separate notices of appeal and briefs in this case.




    3
      The jury also found Mother had allowed K.D.S.P. to be placed or remain in conditions or surroundings
that endangered the child’s physical or emotional well-being, had engaged in conduct or placed K.D.S.P.
with persons who engaged in conduct that endangered the child’s physical or emotional well-being, and
constructively abandoned K.D.S.P.
    4
      The jury found Father had allowed K.D.S.P. to be placed or remain in conditions or surroundings that
endangered the child’s physical or emotional well-being and had engaged in conduct or placed K.D.S.P.
with persons who engaged in conduct that endangered the child’s physical or emotional well-being. Despite
those findings, the jury concluded termination of his parental rights as to K.D.S.P. would not be in the
child’s best interest.
                                                  –6–
                                     DISCUSSION

                      I.     Important Procedural Concerns

      As noted by the majority, no party, other than appellants, has filed a brief in

this case, and I fully agree with the majority’s decision that we may, if not must,

raise the question of whether the parties have preserved their issues on appeal.

Additionally, I agree that the record before us on appeal contains no action taken on

the part of the parents’ appointed counsel to preserve their sufficiency issues on

appeal. Where I disagree is whether our analysis should stop there. I believe it

should not.

      While considering this appeal, I questioned whether appellants’ sufficiency

issues had been preserved in the record on appeal and sought to request and permit

the parties to submit supplemental briefing to respond to that question and to address

whether appellants received effective assistance of counsel. See TEX. R. APP. P.

38.9(b) 44.3. The panel declined to permit further briefing to address those issues.

I dissent from that decision.

      I further dissent from the panel’s decision not to examine on our own motion

whether appellants have been provided by the State constitutionally and statutorily

required guaranteed effective assistance of counsel in this an action initially filed by

the State seeking to terminate appellants’ parental rights. See TEX. FAM. CODE

§§ 107.013, 107.016(2); In re P.M., 520 S.W.3d 24, 27 (Tex. 2016) (holding right

to counsel under section 107.013 through exhaustion of appeals under section
                                          –7–
107.016(2)(B) includes all proceedings in the supreme court). In my view, the State

acted to terminate constitutionally guaranteed and fundamental rights and then failed

to ensure the protection of those same rights guaranteed by the constitution and

statutes. I would conclude the procedural facts and record in this case would permit

us to review unpreserved error. See In re B.L.D., 113 S.W.3d 340, 352 (Tex. 2003)

(“our procedural rules bar review of unpreserved error except in very narrow

circumstances”) (emphasis added).

      In In re B.L.D., the supreme court engaged in an analysis of whether review

of an unpreserved issue regarding a jury charge in a parental termination case was

required by due process. See id. In that case, the supreme court began with the

presumption that the rules governing preservation of error in civil cases comport

with due process. See id. (citing Lassiter v. Dep’t of Soc. Servs., 452 U.S. 18, 27

(1981). The supreme court then applied the three factors set forth by Mathews v.

Eldridge, 424 U.S. 319, 335 (1976): (1) the private interest affected by the

proceeding or official action; (2) the countervailing governmental interest

supporting use of the challenged proceeding; and (3) the risk of an erroneous

deprivation of that interest due to the procedures used. See id. After concluding the

private interests of the parents weighed in favor of reviewing unpreserved error and

that the State’s interests weighed against, the court assessed the risk that the

application of the preservation rules to bar review of unpreserved complaints would

cause the parents to be erroneously deprived of their children and found that risk to

                                        –8–
be low in light of the “heightened procedural protections in termination cases.” See

id. at 353–54.

      But, the supreme court also considered whether a fact-specific due process

analysis controlled and conceded that “in a given parental rights termination case, a

different calibration of the Eldridge factors could require a court of appeals to review

an unpreserved complaint of error to ensure that our procedures comport with due

process.” See id. at 354. Indeed, in B.L.D., the supreme court held that no such

concerns were presented in that case where the record did not contain any evidence

that appellants’ counsel’s error constituted ineffective assistance. See id. Here, I

believe the facts present a different calibration where we must review whether

appellants’ counsel’s failure to preserve any of the issues argued on appeal,

regardless of whether appellants actually claim they received such ineffective

assistance.

      Accordingly, in this case and on this record, I would conclude this panel

should proceed to examine whether appellants’ counsel’s performance was deficient

and further whether such deficient performance affected the outcome of this appeal.

II.   Right to Effective Assistance of Counsel

      In parental termination cases, the parents, just as defendants in criminal cases,

are entitled as to effective assistance of counsel, and we apply the standard

applicable to criminal cases in parental termination cases. See In re M.S., 115

S.W.3d 534, 545, 550 (Tex. 2003) (holding parents have right to effective assistance
                                          –9–
of counsel in cases involving termination of parental rights and directing use of

criminal standard) (citing Strickland v. Washington, 466 U.S. 668, 687 (1984)). To

obtain a reversal because of ineffective assistance, appellant must show: (1) that

counsel’s performance was so deficient that counsel was not functioning as the

counsel guaranteed by the Sixth Amendment and (2) that there is a reasonable

probability that, but for the deficient performance, the result of the proceeding would

have been different. See Sledge v. State, 637 S.W.3d 770, 775 (Tex. App.—Dallas

2021), reh’g denied, 637 S.W.3d 967 (Tex. App.—Dallas 2022, pet. granted).

       As there is no conceivable strategic rationale to justify not filing any motion

or making any objection to preserve appellants’ sufficiency arguments, I would

conclude that appellants’ counsel were constitutionally deficient and thus failed to

provide assistance as guaranteed by the Sixth Amendment. See id. Because I have

reached that conclusion regarding the first step of the Strickland analysis, I would

also conclude that we are obliged to address the second step: whether the deficient

performance of appellants’ counsel affected the outcome in this appeal in order to

determine whether the result of the proceeding would have been different. See id.

III.   Father’s Appeal

       In a single issue, Father challenges the sufficiency of the evidence to support

the implied findings that the appointment of him as managing conservator was not

in K.D.S.P.’s best interest and that appointment of Father as managing conservator



                                        –10–
would significantly impair K.D.S.P.’s physical or emotional development in order

to overcome the presumption that a fit parent acts in a child’s best interest.

         A.        Standards of Review and Applicable Law

      The United States Supreme Court has long held that the Constitution “protects

the fundamental right of parents to make decisions concerning the care, custody, and

control of their children.” In re C.J.C., 603 S.W.3d 804, 811 (Tex. 2020) (quoting

Troxel v. Granville, 530 U.S. 57, 66 (2000) (plurality op.)). Texas jurisprudence

underscores this fundamental right and recognizes that it gives rise to a “legal

presumption” that it is in a child’s best interest to be raised by his or her parents. Id.

at 812 (citing Taylor v. Meek, 154 Tex. 305, 276 S.W.2d 787, 790 (1955)). Although

the best interest of the child is the paramount issue in a custody determination, “[t]he

presumption is that the best interest of the children” is served “by awarding them”

to a parent. Id.

      Further, five years before Troxel, the Texas Legislature added a statutory

parental presumption applicable to original custody determinations:

      [U]nless the court finds that appointment of the parent or parents would
      not be in the best interest of the child because the appointment would
      significantly impair the child’s physical health or emotional
      development, a parent shall be appointed sole managing conservator or
      both parents shall be appointed as joint managing conservators of the
      child.

FAM. § 153.131(a). Texas courts have also recognized a presumption that parents

are fit and able to make decisions regarding their children unfettered by government

intrusion. See In re C.D.C., No. 05-20-00983-CV, 2021 WL 346428, at *1 (Tex.
                                          –11–
App.—Dallas Feb. 2, 2021, no pet.) (mem. op.) (citing In re C.J.C., 603 S.W.3d at

814). Thus, the strong presumption that the best interest of a child is served by

appointing a natural parent as managing conservator is deeply embedded in Texas

law. In re B.B.M., 291 S.W.3d 463, 467 (Tex. App.—Dallas 2009, pet. denied)

(citing Lewelling v. Lewelling, 796 S.W.2d 164, 166 (Tex. 1990)).

      To overcome this presumption, a nonparent must prove by a preponderance

of the evidence that appointment of the parent as managing conservator would

significantly impair the child’s physical health or emotional development. See FAM.

§ 153.131(a). The evidence cannot merely raise a suspicion or speculation of

possible harm. See In re B.B.M., 291 S.W.3d at 467. Instead, the evidence must

support the logical inference that some specific, identifiable behavior or conduct of

the parent will probably harm the child. Id. Evidence that a nonparent would be a

better custodian of the child is wholly inadequate to meet this burden. Id.

      This is a heavy burden that is not satisfied by merely showing

the nonparent would be a better choice as custodian of the child. Id. Acts or

omissions that constitute significant impairment include, but are not limited to,

physical abuse, severe neglect, abandonment, drug or alcohol abuse, or immoral

behavior by the parent. Id. at 469. A factfinder may infer the present fitness of the

parent to be managing conservator from the parent’s recent, deliberate past

misconduct. See In re A.V., No. 05-20-00966-CV, 2022 WL 2763355, at *6 (Tex.

App.—Dallas July 15, 2022, no pet.) (mem. op.). But evidence of past misconduct,

                                        –12–
standing alone, may not be sufficient to show present unfitness. Id. “When a

nonparent and a parent are both seeking managing conservatorship, the ‘close calls’

go to the parent.” In re B.B.M., 291 S.W.3d at 469; see also In re F.E.N., 579 S.W.3d

74, 77 (Tex. 2019) (per curiam) (proof of significant impairment “should include the

acts or omissions of the parent demonstrating that result”) (citing Lewelling, 796

S.W.2d at 167).

      Unlike the clear and convincing standard applicable in a termination

proceeding, the appointment of a nonparent as managing conservator need only be

proven by a preponderance of the evidence. See In re D.P., No. 05-22-00147-CV,

2022 WL 2816601, at *2 (Tex. App.—Dallas July 19, 2022, no pet.) (mem. op.). As

conservatorship determinations are intensely fact driven, the trial court is in the best

position to observe the demeanor and personalities of the witnesses and can “feel”

the forces, powers, and influences that cannot be discerned by merely reading the

record. See In re J.J.R.S., 627 S.W.3d 211, 218 (Tex. 2021). A trial court’s

determination of what is in the child’s best interest, specifically the establishment of

terms and conditions of conservatorship, is a discretionary function. See id. The

trial court’s judgment will be reversed only when it appears from the record as a

whole that the court has abused its discretion. See id. A trial court abuses its

discretion when it acts without reference to any guiding rules or principles or, in

other words, when it acts arbitrarily or unreasonably. See id.



                                         –13–
        B.     Evidence at Trial

      The following was established through witness testimony and exhibits at trial.

      Prior to 2017, Father lived with Stepmother and their three sons in Reynosa,

Mexico. While visiting his cousin in Dallas, Father was offered a job in construction

that would allow him to make far more than he was making in Reynosa. Stepmother

and he discussed the opportunity and agreed he would live and work in Dallas while

she and their children remained in Reynosa, and he would send money to them.

According to Stepmother, it is common in Reynosa for men to work in the U.S. for

extended periods of time. She testified that Father was in contact with her and her

sons over audio and video calls throughout the years he lived in Dallas and that he

sent money to them on a weekly basis.

      While living in Dallas, Father met Mother and began a romantic relationship

with her in 2018. Father moved out of the apartment he shared with roommates and

into an apartment with Mother. Father candidly acknowledged that he began using

illegal drugs after his coworkers encouraged him to use it as a daily stimulant. When

Father and Mother became aware that Mother was pregnant with K.D.S.P., they both

agreed to stop using illegal drugs. Father knew that Mother had two other children

and that both were born addicted to illegal drugs. Mother went to a methadone clinic

for two weeks but soon relapsed. According to both, Father and Mother each

continued using illegal drugs but hid that use from each other. Mother testified that

when she went to the hospital to deliver K.D.S.P., she knew her child would likely

                                        –14–
be born addicted to heroin, but her hope was that Father would be able to take

custody of their daughter. That plan did not come to pass because neither Mother

nor Father passed the drug tests the Department requested they take after K.D.S.P.

was born.

      After the Department intervened and took custody of K.D.S.P., Father decided

with Stepmother that he would return to Reynosa to enter drug rehabilitation. When

questioned why he did not remain in Dallas, he answered the options he found in

Dallas were much more expensive than those in Reynosa and that he was not aware

the Department could help him find other options. Father proceeded to enter in-

patient treatment for three months, but not before first giving the Department’s

contact information to Stepmother and directing her to learn how K.D.S.P. was

doing. According to Father and Stepmother, his treatment took place in a locked

facility he could not leave and Stepmother emailed the Department to let them know

in February 2020 that Father had entered rehabilitation treatment. Stepmother also

obtained from the Department the list of services Father needed to complete in order

to be reunified with K.D.S.P.

      Subsequent to his release from his rehabilitation treatment, Father returned to

work and continued to work through the date of trial. He also contacted an office of

the Department in McAllen, Texas, in order to complete the services required to be

reunified with K.D.S.P. As part of that process, the Mexican equivalent of the

Department, DIF, conducted home studies of Father and Stepmother’s home and

                                       –15–
interviews of Father, Stepmother, and their three sons. Father participated in drug

testing, as did Stepmother and their three sons. Father admitted he tested positive

for drugs in January 2021, but he explained that the positive test was from a

medication he obtained in Mexico to treat his toothache.

      Around the same time that Father was released from rehabilitation treatment,

returned to work full-time, and began completing services with the Department and

DIF, Father began visiting K.D.S.P. remotely with video calls, each lasting about an

hour long, in June of 2020. He testified he could not visit with her in person at that

time because of the ongoing pandemic. Foster Mother facilitated those calls,

keeping the infant K.D.S.P. engaged. According to her, Father would ask for

pictures whenever he had a video call with his daughter. She testified that Father

was kind, thankful, attentive, and “basically a good person to deal with.” The CASA

advocate also testified positively as to Father’s interactions with K.D.S.P.

      Father testified his job at the time of trial was a truck driver, a job that required

him to work and be away from home six days a week. He testified his plan was for

Stepmother and his mother to be at home with K.D.S.P. He and Stepmother had a

crib set up in their room and were in the process of building an additional room onto

their house for K.D.S.P. to have her own room. His oldest son had his own room,

while the two younger sons shared a room. Among Father’s exhibits at trial was the

home study prepared by DIF, which included statements from his sons looking

forward to having their sister live with them. Father also provided pictures from his

                                          –16–
visits with K.D.S.P. in person. He testified that at the visit that took place one

evening during trial, he, Stepmother, and one of their sons were present, while the

other two sons were able to join remotely. Other pictures depicted Father’s visit

from the previous December with his daughter, as well as his house and his family

on vacation in 2022.

      Stepmother testified she would care for K.D.S.P. and offer her the same love

and support she had raised her three sons with. According to Stepmother, she had

forgiven Father for his relationship with Mother and believed he would continue to

abstain from using illegal substances. When asked why she wanted to “taken in a

child that’s not your own,” she responded that K.D.S.P. is her children’s blood and

that children should be with their parents. She professed to accept and love K.D.S.P.

with all her heart and want the best for her. To Stepmother, K.D.S.P. is no different

than her own children. Although she was working at the time of trial, Stepmother

planned to cease working to care for K.D.S.P. at home as she had her sons.

Stepmother testified she enjoyed meeting and visiting with K.D.S.P. She also

testified that Father is and has been a good dad and that he is engaged with their

sons, helping them with their homework and taking them to play in the park.

      The Program Director for the Department testified as a witness for Foster

Parents. According to Program Director, she is in charge of Region 3, which

encompasses Dallas, while Father has been working with employees of the

Department in Region 11 where he works. When asked about potentially placing

                                       –17–
K.D.S.P. with Father, the Program Director testified as to concerns with the initial

report from Father’s home study, particularly that she did not believe the Department

had received answers to its questions, Father “needed more people to be of support,”

and more drug testing. She testified that it was concerning that she did not know

anything of Father’s life in Mexico and that she considered the following indications

he would not be able to parent K.D.S.P. safely: Father travels between Mexico and

the U.S. for work; Stepmother would be the primary caregiver; K.D.S.P. was born

as a result of an extramarital affair; K.D.S.P.’s young age would prevent her from

being able to protect herself against any potential backlash from Stepmother; and the

Department is not able “to monitor the interaction between them all.”

      The Program Director admitted she had not spoken with the personnel in

Region 11, although she averred she had made attempts to do so, and she also

admitted she had not seen the completed and translated home study—“I really don’t

recall it being this thick or this detailed”—which was offered and admitted as an

exhibit at trial. She further admitted that she had spoken to Stepmother and that

nothing was said to trigger any concern that Stepmother would mistreat K.D.S.P.

Moreover, she testified that requesting a home study on a child’s parent was “very

rare” and that the reason the Department requested additional information after the

initial home study report was “it’s out of the country, so it’s different.” She also

testified her main concerns were that the Department could not monitor the case

because Father lives in a different country and that no support system, such as

                                       –18–
nonrelated references, had been established in the home study report to insure

Father’s sobriety and the child’s care.

      In response to the concerns raised about monitoring the child if she were

placed in Father’s home, Father called a witness from the Mexican consulate

(“Consul”), who described himself as “in charge of matters or minors underage in

Mexico, for Mexico.” The Consul testified he had worked on this particular case;

DIF conducted a home study on Father’s home; at the request of the Department or

as ordered by a judge, DIF has the ability to provide supervision of the child at her

Father’s home in Mexico; and that it was in K.D.S.P.’s best interest “to go to

Mexico.”

      In addition to the evidence regarding Mother and Father, there was also

testimony from and other evidence regarding Foster Parents.

      The Program Director testified that in order to become foster parents,

individuals must obtain a license, complete a certain amount of trainings every year,

maintain daily documentation for the youth they care for, and submit to periodic

unannounced visits from child placing agency case managers, CASA advocates, and

guardians ad litem. When questioned what placement would be in the child’s best

interest, the Program Director testified it would be to stay with Foster Parents

because they have given her good care and because they have received a lot of

training.



                                          –19–
      Foster Mother testified she had been married to Foster Father for twenty years

and that they had two children, a son in college and a daughter in high school. Both

Foster Parents were born in Mexico and later moved to the U.S. and became U.S.

citizens. Foster Mother worked from home taking customer service phone calls for

a company that owns a series of nursing homes. Foster Father worked in a company

he started in 2020 installing elevators.      Before then, Foster Father bought,

remodeled, and sold houses. According to Foster Father, he is an active father,

prioritizing being with his family on weekends and supporting his children’s

activities in theater and soccer. Foster Mother and Foster Father obtained a license

to foster children in 2011 and since then have fostered approximately a dozen

children. They made the decision to foster children because they “wanted to help

kids that . . . were in the system, that needed a mom and a dad, that spoke our

language, that spoke Spanish.” According to Foster Mother, they receive some daily

payment per night each child is fostered with them, but they are not financially

motivated to foster.

      According to Foster Mother, K.D.S.P. was a little over one month old when

she came to live at her house. Foster Mother took her to regular and specialist

doctors for regular well check-ups as well as for treatment of K.D.S.P.’s low birth

weight, oversized head, and heart murmur, all of which had been resolved by the

time of trial. Because Foster Mother worked from home, K.D.S.P. attended a

daycare. Both Foster Mother and Foster Father are bilingual in Spanish and English

                                       –20–
and speak mostly English at home, although K.D.S.P. knew some Spanish words.

At K.D.S.P.’s daycare, English was spoken. After daycare, K.D.S.P. typically has

dinner with the foster family and goes with Foster Parents to soccer practices. On

weekends, K.D.S.P. typically goes with her foster family to visit their relatives or to

soccer games. Foster Father’s parents lived near Foster Parents, and they visited

with K.D.S.P. at least three times a month.

      When K.D.S.P. was about six months old, Foster Mother began facilitating

video calls between K.D.S.P. and Father. Because the Department’s caseworker did

not speak Spanish but was on the calls, Foster Mother often translated questions

Father had about the ongoing case. For the first month or so, Foster Mother would

place the child in her high chair with the phone in front of her and some toys, as well

as keep the other members of her family out of the room. After K.D.S.P. grew older

and frustrated with spending the calls in her highchair, Foster Mother moved the

child to the living room and followed her with the phone to continue the video call

with Father.

      According to Foster Mother, she and Foster Father decided to intervene in the

case because of the length of the case and the growing attachment between the

members of the foster family and K.D.S.P. Foster Parents loved K.D.S.P. as their

own daughter. Foster Mother testified their family loved K.D.S.P. She offered into

evidence pictures of the child alone and with members of the foster family at Foster

Mother’s home, at her sister’s home, and on a trip to New York to visit her son at

                                        –21–
college. Foster Father testified his goal in pursuing termination of Mother’s and

Father’s rights was to pursue adoption of K.D.S.P. in order to establish her home

permanently with the only family she has known.

      Foster Mother testified about her fears for K.D.S.P. should she be returned to

Father. She was concerned the child would not know anyone, that her world would

change, and that she would not know the language spoken in Father’s home. She

also admitted that K.D.S.P. had had to adapt to changing environments in her brief

life, including staying home from daycare during the pandemic and changing to

different daycares. But Foster Mother opined that K.D.S.P. would be traumatized

by the experience of leaving her home with the foster family and living in Father’s

home. She admitted that earlier in the case, she recommended returning K.D.S.P. to

Father, but because of the length of time and K.D.S.P.’s age and the growing

attachment among the members of the foster family and K.D.S.P., she changed her

mind and sought termination of Mother’s and Father’s parental rights and

alternatively managing conservatorship of K.D.S.P.

      Foster Parents called two friends as witnesses to testify as to their good

character. Both had known Foster Parents for years and testified as their excellent

care of K.D.S.P. Both also testified as to having no concerns regarding Foster

Parents’ care of K.D.S.P. and that they treated her as they did their own biological

children.



                                       –22–
      The Court Appointed Special Advocate (CASA) testified she had visited with

K.D.S.P. monthly in person and virtually throughout the case, beginning in January

of 2020. She prepared summary reports prepared before hearings in the case, which

included brief histories of the case, recent information regarding visits, and

placement recommendations from CASA. In her reports dating from February 2020

through May 2021, CASA recommended K.D.S.P. remain with Foster Parents. She

included notes on the care Foster Parents gave the child, as well as Father’s

consistent visits with K.D.S.P., his completion of various classes and trainings, and

his repeated statements that he wanted his daughter to be reunified with him. She

also noted Father’s one positive drug test result in March 2021. But in her September

2021 report, CASA recommended that due to Father’s “completion of services,

visiting consistently with child, [and] upon recommendation of his counselor, he

should be reunited with [K.D.S.P.].” In her final report in December 2021, she

recommended K.D.S.P. remain with Foster Parents and that Father provide the

Department with contact information for his mother and niece in order for

background checks on them.

      According to the CASA, this case represented a close call for her in terms of

what to recommend for K.D.S.P.’s placement. She had observed the care the Foster

Parents had provided the child, calling them a wonderful family and stating they had

bonded with K.D.S.P., had done “an excellent job” caring for her, and “have done

everything.” But, she also testified she had observed Father communicated and

                                       –23–
consistently visited with his daughter and had also “done everything that’s asked of

him.” Her recommendation was that Father should not be denied his child. She also

testified that she thought it would be “a positive thing in her life” for K.D.S.P. to

maintain contacts with her foster family. Her proposed “best of both worlds” would

be for K.D.S.P. to be placed with Father and Foster Parents allowed to continue a

relationship with her.

          C.     Jury’s Charge and Findings5

       The jury’s charge asked whether the jury found by clear and convincing

evidence that Father knowingly placed or knowingly allowed K.D.S.P. to remain in

conditions or surroundings that endangered her physical or emotional well-being.

The jury’s charge also asked whether the jury found by clear and convincing

evidence that Father engaged in conduct or knowingly placed K.D.S.P. with persons

who engaged in conduct that endangered her physical or emotional well-being. The

jury answered yes to these two questions, but they answered no to the question

asking whether they found by clear and convincing evidence that termination of

Father’s relationship with K.D.S.P. would be in the child’s best interest.

       Because the jury did not find termination of Father’s rights was in K.D.S.P.’s

best interest, they were next asked to determine who should be named as her

managing conservator. As part of that question, the jury was instructed that, in



   5
     The first four questions asked the jury to make findings regarding Mother, which need not be
addressed in this section addressing Father’s appeal.
                                             –24–
accordance with section 153.131, a parent shall be appointed managing conservator

of the child “unless it is shown by a preponderance of the evidence that appointment

of a parent as Managing Conservator would not be in the best interest of the child

. . . because the appointment would significantly impair the child’s physical health

or emotional development.” See FAM. § 153.131(a). The jury was further instructed

that if a nonparent were appointed as managing conservator, the parent would be

appointed as possessory conservator.      No one objected to these instructions;

accordingly, I would review the evidence in light of these instructions. See Danet v.

Bhan, 436 S.W.3d 793, 796 (Tex. 2014).

        D.     Insufficient Evidence Supports the Jury’s Implied Finding that
               Appointment of Father as Managing Conservator Would
               Significantly Impair K.D.S.P.’s Physical Health or Emotional
               Development

      Father argues the evidence in the record fails to establish the parental

presumption was rebutted. He points to the evidence that he successfully completed

services in Mexico and in McAllen, has a suitable home for K.D.S.P., has

consistently visited with her with weekly video calls, is employed, and has a stable

home and extended family.

      To be sure, the evidence shows that Father engaged in past conduct that might

significantly impair K.D.S.P.’s physical or emotional well-being. Father used illegal

substances prior to these proceedings and his submission to services and home




                                       –25–
studies. And when K.D.S.P. was born, he left her in the custody of the Department

for several months.6

          However, Father left K.D.S.P. with a government agency, knowing that he

could not take custody of her himself and knowing that Mother similarly could not

do so. He left in order to receive several months of treatment in order to become the

parent K.D.S.P. needed him to be. Father conceded his relationship with Mother

and his drug use to his wife, Stepmother, and asked her to check on his infant

daughter while he was in treatment. When he was released from treatment, he found

employment, worked with the Department and DIF to complete further services, and

he began regular, consistent visits with K.D.S.P. He tested positive once during the

case for drugs. He provided an explanation for that positive test, and he completed

additional counseling and treatment. See, e.g., C. O. v. Tex. Dep’t of Family &

Protective Servs., No. 03-21-00453-CV, 2022 WL 413374, at *8 (Tex. App.—

Austin Feb. 11, 2022, no pet.) (mem. op.) (concluding evidence of parent’s sole



    6
        I note that the jury found by clear and convincing evidence that Father had:
          knowingly placed or knowingly allowed K.D.S.P. to remain in conditions or surroundings that
          endanger the physical or emotional well-being of the children [FAM. § 161.001(b)(1)(D)] and
          engaged in conduct or knowingly placed K.D.S.P. with persons who engaged in conduct that
          endangers the physical and emotional well-being of the child [FAM. § 161.001(b)(1)(E)].
Although Father did not specifically challenge the jury’s findings regarding endangerment, I would
conclude they are necessarily subsumed in his challenge to the lack of evidence regarding significant
impairment because we have previously held that “[c]ertain past acts or omissions such as physical abuse,
severe neglect, abandonment, drug or alcohol abuse, or immoral behavior may indicate a threat of future
harm to a child.” See In re B.B.M., 291 S.W.3d 463, 469 (Tex. App.—Dallas 2009); cf. In re M.G., No.
12-16-00312-CV, 2017 WL 2299168, at *2 (Tex. App.—Tyler May 26, 2017, no pet.) (mem. op.) (Father
waived challenged grounds of termination by endangerment and failure to comply with court-ordered
service plan by failing to challenge ground of knowingly engagement in criminal conduct).
                                                    –26–
positive drug test and failure to obtain protective order against abusive romantic

partner, most of which occurred eighteen to twenty-six months before conclusion of

final hearing was factually insufficient to support significant-impairment finding);

In re J.A., No. 05-19-01333-CV, 2020 WL 2029248, at *5, 8 (Tex. App.—Dallas

Apr. 28, 2020, pet. denied) (mem. op.) (parent’s use of marijuana three times during

pendency of case legally insufficient to support finding termination of his parental

rights in child’s best interest).

       Thus, although there is some evidence that Father’s past conduct indicated

risks to the child’s physical or emotional well-being, the evidence of his recent

conduct, particularly after his cooperation with the Department and DIF, does not

indicate any threat of future harm to this child. See In re A.V., No. 05-20-00966-

CV, 2022 WL 2763355, at *6 (Tex. App.—Dallas July 15, 2022, no pet.) (mem.

op.); Critz v. Critz, 297 S.W.3d 464, 475 (Tex. App.—Fort Worth 2009, no pet.) (“If

the parent is presently a suitable person to have custody, the fact that there was a

time in the past when the parent would not have been a proper person to have such

custody is not controlling.”); see also In re B.B.M., 291 S.W.3d 463, 469 (Tex.

App.—Dallas 2009) (noting custodial matters are inherently fact intensive must be

reviewed on an individualized basis).

       Other than Father’s past conduct, the concerns raised by the evidence at trial

are more theoretical and speculative, which is not sufficient to support a finding of

significant impairment so as to overcome that constitutional and statutory paradigm

                                        –27–
that is an unfit parent or that appointing him managing conservator would result in

significant impairment. See in re A.V., 2022 WL 2763355, at *6. For example, the

Program Director expressed concerns about K.D.S.P. living in another country

where the Department could not monitor her.7 Even if such a concern were relevant

to this finding, the evidence showed the DIF more than capable of coordinating with

the Department regarding any services, home visits, or other interventions. The

Program Director also expressed concern about what potential negative

consequences might be experienced by K.D.S.P. because she was born as a result of

an extramarital affair and Father’s plan was for Stepmother to be his daughter’s

primary caregiver while he traveled for most of the week for his job. The Program

Director admitted these concerns were not based on anything Stepmother had said

or any evidence other than her own fears. Moreover, Stepmother testified she loved

K.D.S.P. as the sister of her sons and the daughter of her husband. And she spoke

in glowing terms of the child when recounting the in-person visit between K.D.S.P.

and Father, Stepmother, and one of their sons. Thus, any concern related to the

circumstances of the child’s birth was speculative and unfounded.

        The other concern raised by more than one witness at trial was what effect

separating K.D.S.P. from Foster Parents would have on her. We do not treat this



    7
       I do not doubt the Department’s commitment to the best interests of K.D.S.P. and all children.
However, having declined to pursue termination of Father in this case, and having coordinated oversight of
him with their counterpart in Mexico, I presume it would not suggest that either the country of Mexico or
its nationals are inherently less interested or able to rear or oversee the basic welfare needs of their children.
                                                     –28–
concern lightly as the evidence establishes that at the time of trial, K.D.S.P. had spent

nearly her entire life with Foster Parents and had become bonded with them and their

extended family. Foster Mother expressed particular concern that the child would

have a difficult time understanding and adjusting to a new home with a new family

in a new country where a different language was spoken. Father, too, conceded, that

“in the beginning, it will be” that K.D.S.P.’s primary caregiver, Stepmother, will be

“a total stranger” to the child.

      But, as previously stated, to support a finding of significant impairment, the

evidence must do more than merely raise a suspicion or speculation of possible harm.

See In re B.B.M., 291 S.W.3d at 467. Likewise, the controlling constitutional

question here is not whether the jury or the court believe the Foster Parents (or the

United States) would provide a better home. See id.; In re B.A.B., No. 07-21-00259-

CV, 2022 WL 1687122, at *5 (Tex. App.—Amarillo May 26, 2022, no pet.) (mem.

op.); see also Troxel, 530 U.S. at 72–73. Instead, the evidence must support the

logical inference that some specific, identifiable behavior or conduct of the parents,

demonstrated by specific acts or omissions, will probably harm the child. See In re

B.B.M., 291 S.W.3d at 467. Further, we have previously declined to adopt a holding

that the negative effect on the child caused by her separation from the nonparents

may, standing alone, be sufficient to deny a natural parent managing

conservatorship. See id. at 468. A mere potential threat, as opposed to evidence of



                                         –29–
actual harm to the child’s emotional development, is insufficient to deny a natural

parent the right to raise his or her own child. See id.

      Much as I commend the Foster Parents for their care and nurturing of

K.D.S.P., I would conclude the evidence is insufficient to rebut the parental

presumption. Thus, I would conclude that on this record on appeal, but for the

deficient performance of Father’s counsel, the result of this appeal would have been

different, i.e., to sustain Father’s issue and conclude Father should have been

appointed managing conservator of K.D.S.P. See Sledge v. State, 637 S.W.3d 770,

775 (Tex. App.—Dallas 2021), reh’g denied, 637 S.W.3d 967 (Tex. App.—Dallas

2022, pet. granted).

IV.   Mother’s Appeal

      In three issues, Mother challenges the legal and factual sufficiency of the

evidence to support the jury’s finding that termination of her parental rights was in

the best interest of K.D.S.P. The standards of review and applicable law in a parental

termination case and more particularly a challenge to a best-interest finding therein

are well known and are not improved upon by repetition in this dissent. Suffice it to

say that I would hold that the evidence presented at trial is legally and factually

sufficient to reasonably establish a firm belief or conviction that termination of

Mother’s parental rights is in K.D.S.P.’s best interest. See FAM. § 106.001(2);

Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex. 1976). Accordingly, I would

conclude that in Mother’s case, the second Strickland step has not been met such
                                         –30–
that but for her counsel’s deficient performance the outcome in these proceedings

would have been different. See Sledge, 637 S.W.3d at 775

V.    I Would Resolve This Appeal in Father’s Favor and Remand for
      Consideration of Foster Parents’ Right to Possessory Conservatorship

      As stated above, I would conclude that the result of this appeal would have

been different but for Father’s counsel’s deficient performance. Generally, when we

sustain a complaint regarding effective assistance of counsel, we reverse the trial

court’s judgment and remand for new counsel. See In re M.S., 115 S.W.3d 534, 550

(Tex. 2003). Here, however, Father’s sufficiency complaint presents a question of

law where no evidence supports the jury’s implied finding of significant impairment

and appointment of Foster Parents as managing conservators.         Thus, I would

conclude that we must render the judgment the trial court should have rendered. See

TEX. R. APP. P. 43.3; cf. In re A.F., No. 05-17-00392-CV, 2017 WL 4116945, at *7

(Tex. App—Dallas Sept. 18, 2017, no pet.) (mem. op.) (concluding remand

appropriate where “the adversarial process employed in this case was so unreliable”

that appellants’ case had not been fully developed). Accordingly, I would, in

addition to affirming the portion of the trial court’s judgment terminating Mother’s

parental rights, reverse the remainder of the trial court’s judgment and render

judgment that Father be appointed managing conservator of K.D.S.P.

      Having concluded that the termination of Mother’s parental rights to K.D.S.P.

should be affirmed and that Father should be appointed sole managing conservator

                                       –31–
of K.D.S.P., I would also consider what possession or access, if any, Foster Parents

might be left with. In their petition to intervene in this case, Foster Parents sought

to be appointed joint managing conservators of K.D.S.P. pursuant to both Chapter

153 Subchapter G and Section 153.131 of the family code. As discussed above in

my proposed disposition of Father’s issues, section 153.131 relates to the

presumption in favor of appointment of a parent or parents as managing conservators

of a child. Chapter 153 Subchapter G provides for the appointment of nonparents as

conservators, both as managing conservator, see FAM. § 153.371–72, and as

possessory conservator, see FAM. § 153.376. Unlike the appointment of a managing

conservator, the appointment of a nonparent as a possessory conservator does not

require evidence of significant impairment of K.D.S.P.’s physical health or

emotional well-being. Compare FAM. §§ 153.131, 153.372(b) with FAM. § 153.376.

Thus, my proposed conclusion regarding the lack of such evidence would not bar

Foster Parents’ appointment as possessory conservators of K.D.S.P.

       In light of the evidence that Foster Parents provided K.D.S.P. with all the love

and care anyone could wish for a child for over two years from her infancy through

trial, and in light of the fact that Foster Parents’ petition sought conservatorship over

K.D.S.P. through a statute that provides for both managing and possessory

conservatorship,8 I would conclude the interest of justice requires remand to the trial


   8
     See, e.g., In re J.A.J., 243 S.W.3d 611, 615 (Tex. 2007) (holding that because Department sought
appointment as child’s conservator on multiple grounds, when one ground overturned on appeal, remaining
unchallenged ground could support that appointment).
                                                –32–
court for consideration of whether Foster Parents should be appointed possessory

conservators of K.D.S.P. See In re H.H., No. 05-15-01322-CV, 2016 WL 556131,

at *4 (Tex. App.—Dallas Feb. 12, 2016, no pet.) (mem. op.) (“Appellate courts have

broad discretion to remand a case for a new trial in the interest of justice.”).

                                     CONCLUSION

      I would conclude that, at least in the instance of Father’s appeal, but for the

deficient performance of appointed counsel, the result on appeal would have been

contrary to the judgment entered against him on the issue of conservatorship, as there

is no evidence to support the implied finding that appointment of him as managing

conservator would significantly impair K.D.S.P.’s physical health or emotional

development. I would thus affirm the portion of the trial court’s order terminating

the parental rights of Mother as to K.D.S.P., reverse the remainder of the trial court’s

order, render judgment that Father be appointed sole managing conservator of

K.D.S.P., and remand the case to the trial court for further consideration of whether

Foster Parents be granted possessory conservatorship of K.D.S.P.




                                             /David J. Schenck/
                                             DAVID J. SCHENCK
                                             JUSTICE

220456DF.P05



                                         –33–